
	
		I
		112th CONGRESS
		1st Session
		H. R. 177
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Thornberry (for
			 himself, Mr. Issa,
			 Mr. Young of Alaska,
			 Mr. Bachus,
			 Mr. Manzullo,
			 Mr. Wilson of South Carolina,
			 Mr. Olson,
			 Mr. Rogers of Kentucky,
			 Mr. Barton of Texas,
			 Mr. Sessions,
			 Mr. Hall, Mr. Fleming, Mr.
			 Broun of Georgia, Mr.
			 Bilbray, Mr. Rogers of
			 Alabama, Mr. Conaway,
			 Mr. Smith of Texas, and
			 Mr. Culberson) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To repeal the Federal estate and gift
		  taxes.
	
	
		1.Short titleThis Act may be cited as the
			 Death Tax Repeal
			 Act.
		2.Repeal of estate
			 and gift taxes
			(a)In
			 generalSubtitle B of the
			 Internal Revenue Code of 1986 (relating to estate, gift, and
			 generation-skipping taxes) is hereby repealed.
			(b)Effective
			 dateThe repeal made by subsection (a) shall apply to estates of
			 decedents dying, gifts made, and generation-skipping transfers made after the
			 date of the enactment of this Act.
			
